 
 
 
111th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
December 22, 2010 
 
AMENDMENTS: 
 
 That the bill from the Senate (S. 372) entitled An Act to amend chapter 23 of title 5, United States Code, to clarify the disclosures of information protected from prohibited personnel practices, require a statement in nondisclosure policies, forms, and agreements that such policies, forms, and agreements conform with certain disclosure protections, provide certain authority for the Special Counsel, and for other purposes., do pass with the following 
(1)On page 36, strike line 20 and all that follows through page 68, line 23. 
(2)On page 69, line 1, strike [TITLE III] and insert TITLE II 
(3)On page 69, line 3, strike [SEC. 301.] and insert SEC. 201. 
(4)On page 69, line 7, strike [SEC. 302.] and insert SEC. 202.Lorraine MillerClerk.